 1

 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT TACOMA

 9      ERIC KLOPMAN-BAERSELMAN, as                       CASE NO. 3:18-cv-05536-RJB
        Personal Representative for the Estate of
10      RUDIE KLOPMAN-BAERSELMAN,                         ORDER GRANTING DEFENDANT
        deceased,                                         HENRY COMPANY LLC’S MOTION
11                                                        FOR SUMMARY JUDGMENT
                                   Plaintiff,
12              v.
13      AIR & LIQUID SYSTEMS
        CORPORATION, et al.,
14
                                   Defendants.
15

16          THIS MATTER comes before the Court on Defendant Henry Company LLC’s (“Henry”)

17   Motion for Summary Judgment (Dkt. 315) and Defendant Henry’s Motion to Strike (Dkt. 349).

18   The Court is familiar with the record and files herein and has reviewed the motions and materials

19   filed in support of and in opposition thereto. Oral argument is unnecessary to decide these

20   motions.

21          For the reasons set forth below, Henry’s Motion for Summary Judgment (Dkt. 315)

22   should be granted. The Court need not consider Henry’s Motion to Strike (Dkt. 349).

23

24


     ORDER GRANTING DEFENDANT HENRY COMPANY LLC’S MOTION FOR SUMMARY JUDGMENT - 1
 1                                        I.      BACKGROUND

 2          This is an asbestos case. Dkt. 168. The above-entitled action was commenced in Pierce

 3   County Superior Court of October 27, 2017. Dkt. 1-1, at 6. Notice of removal from the state

 4   court was filed with this Court on July 3, 2018. Dkt. 1-1.

 5          In the operative complaint, Plaintiff alleges that Rudie Klopman-Baerselman

 6   (“Decedent”) was exposed to asbestos-containing products produced by Henry, causing

 7   Decedent injuries for which Henry is liable. Dkt. 168. Decedent was diagnosed with

 8   mesothelioma on approximately July 11, 2017, and died on November 25, 2017. Dkt. 168, at 4.

 9          The complaint provides that “Decedent [] was an employee of Royal Dutch Lloyd,

10   Rotterdam Lloyd and worked as a merchant mariner assigned to several vessels. While

11   performing his duties as a boiler oilman/stoker from approximately 1955 through 1959,

12   Decedent [] was exposed to asbestos, asbestos-containing materials and products while aboard

13   the vessels.” Dkt. 168, at 6. The complaint continues, “Decedent [] performed all maintenance

14   work on his vehicles specifically friction work. Decedent [] performed maintenance to his

15   vehicles, during the approximate years 1966 through 1997. Decedent [] was exposed to asbestos,

16   asbestos materials and products while performing vehicle maintenance.” Dkt. 168, at 6.

17          “Plaintiff claims liability based upon the theories of product liability (RCW 7.72 et seq.);

18   negligence; conspiracy; strict product liability under Section 402A and 402B of the Restatement

19   of Torts; premises liability; and any other applicable theory of liability.” Dkt. 168, at 6.

20          Henry filed the instant Motion for Summary Judgment, arguing that:

21          (1) Plaintiff has failed to put forth evidence that Decedent’s claims were caused by

22              Henry’s products.

23

24


     ORDER GRANTING DEFENDANT HENRY COMPANY LLC’S MOTION FOR SUMMARY JUDGMENT - 2
 1           (2) Plaintiff has failed to put forth evidence in support of his broad claims of negligence,

 2               conspiracy, strict liability under Section 402A and 402B of the Restatements of Torts,

 3               premises liability.

 4   Dkt. 315.

 5           Plaintiff filed a Response in Opposition to Defendant Henry Company LLC’s Motion for

 6   Summary Judgment. Dkt. 342. Plaintiff argues, in part, that it has provided ample evidence of

 7   exposure to Henry’s asbestos-containing products via, in part, the testimony of lay witnesses.

 8   Dkt. 342, at 3–6.

 9           Henry filed a Reply in Support of Its Motion for Summary Judgment and Motion to

10   Strike. Dkt. 349. Henry argues that Plaintiff has provided no testimony or other evidence that

11   Decedent used an asbestos-containing product manufactured by Henry. Dkt. 349. Henry moves

12   to strike three photographs and the Report of Brent C. Staggs, M.D. Dkt. 349, at 6–9.

13                                           II.     DISCUSSION

14       A. SUMMARY JUDGMENT STANDARD

15           Summary judgment is proper only if the pleadings, the discovery and disclosure materials

16   on file, and any affidavits show that there is no genuine issue as to any material fact and that the

17   movant is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(c). The moving party is

18   entitled to judgment as a matter of law when the nonmoving party fails to make a sufficient

19   showing on an essential element of a claim in the case on which the nonmoving party has the

20   burden of proof. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1985). There is no genuine issue of

21   fact for trial where the record, taken as a whole, could not lead a rational trier of fact to find for

22   the nonmoving party. Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586

23   (1986) (nonmoving party must present specific, significant probative evidence, not simply “some

24


     ORDER GRANTING DEFENDANT HENRY COMPANY LLC’S MOTION FOR SUMMARY JUDGMENT - 3
 1   metaphysical doubt.”). See also Fed. R. Civ. P. 56(d). Conversely, a genuine dispute over a

 2   material fact exists if there is sufficient evidence supporting the claimed factual dispute,

 3   requiring a judge or jury to resolve the differing versions of the truth. Anderson v. Liberty Lobby,

 4   Inc., 477 U.S. 242, 253 (1986); T.W. Elec. Service Inc. v. Pacific Electrical Contractors

 5   Association, 809 F.2d 626, 630 (9th Cir. 1987).

 6          The determination of the existence of a material fact is often a close question. The court

 7   must consider the substantive evidentiary burden that the nonmoving party must meet at trial –

 8   e.g., a preponderance of the evidence in most civil cases. Anderson, 477 U.S. at 254, T.W. Elect.

 9   Service Inc., 809 F.2d at 630. The court must resolve any factual issues of controversy in favor

10   of the nonmoving party only when the facts specifically attested by that party contradict facts

11   specifically attested by the moving party. The nonmoving party may not merely state that it will

12   discredit the moving party’s evidence at trial, in the hopes that evidence can be developed at trial

13   to support the claim. T.W. Elect. Service Inc., 809 F.2d at 630 (relying on Anderson, supra).

14   Conclusory, non-specific statements in affidavits are not sufficient, and “missing facts” will not

15   be “presumed.” Lujan v. National Wildlife Federation, 497 U.S. 871, 888–89 (1990).

16      B. WASHINGTON STATE SUBSTANTIVE LAW APPLIES

17          Under the rule of Erie R.R. Co. v. Tompkins, 304 U.S. 64 (1938), federal courts sitting in

18   diversity jurisdiction apply state substantive law and federal procedural law. Gasperini v. Center

19   for Humanities, Inc., 518 U.S. 415, 427 (1996).

20      C. SUMMARY JUDGMENT ANALYSIS

21          1. Washington Product Liability

22          “Generally, under traditional product liability theory, the plaintiff must establish a

23   reasonable connection between the injury, the product causing the injury, and the manufacturer of

24


     ORDER GRANTING DEFENDANT HENRY COMPANY LLC’S MOTION FOR SUMMARY JUDGMENT - 4
 1   that product. In order to have a cause of action, the plaintiff must identify the particular

 2   manufacturer of the product that caused the injury.” Lockwood v. AC & S, Inc., 109 Wn.2d 235,

 3   245–47 (1987) (quoting Martin v. Abbott Laboratories, 102 Wn.2d 581, 590 (1984)).

 4                    Because of the long latency period of asbestosis, the plaintiff's
                      ability to recall specific brands by the time he brings an action will
 5                    be seriously impaired. A plaintiff who did not work directly with
                      the asbestos products would have further difficulties in personally
 6                    identifying the manufacturers of such products. The problems of
                      identification are even greater when the plaintiff has been exposed
 7                    at more than one job site and to more than one manufacturer's
                      product. [] Hence, instead of personally identifying the
 8                    manufacturers of asbestos products to which he was exposed, a
                      plaintiff may rely on the testimony of witnesses who identify
 9                    manufacturers of asbestos products which were then present at his
                      workplace.
10
     Id. (citations omitted).
11
             Lockwood prescribes several factors for courts to consider when “determining if there is
12
     sufficient evidence for a jury to find that causation has been established”:
13
         1. Plaintiff’s proximity to an asbestos product when the exposure occurred;
14
         2. The expanse of the work site where asbestos fibers were released;
15
         3. The extent of time plaintiff was exposed to the product;
16
         4. The types of asbestos products to which plaintiff was exposed;
17
         5. The ways in which such products were handled and used;
18
         6. The tendency of such products to release asbestos fibers into the air depending on their
19
             form and the methods in which they were handled; and
20
         7. Other potential sources of the plaintiff’s injury; courts must consider evidence presented
21
             as to medical causation.
22
     Id. at 248–49.
23

24


     ORDER GRANTING DEFENDANT HENRY COMPANY LLC’S MOTION FOR SUMMARY JUDGMENT - 5
 1          Plaintiff has not offered evidence establishing a reasonable connection between

 2   Decedent’s injury and death; products manufactured, sold, or supplied by Henry; and Henry.

 3   Although Plaintiff has provided testimony from witnesses showing that Decedent may have used

 4   Henry products, none of the witnesses appear to have identified any product used by Decedent

 5   that was an asbestos-containing product manufactured or produced by Henry. See, e.g., Dkts.

 6   342; 343-2; 343-3; 343-4; 343-5; 343-6; 343-7; and 343-8.

 7          Plaintiff has not offered evidence showing, even viewed in a light most favorable to

 8   Plaintiff, that Henry or products that it manufactured or produced caused Decedent’s injuries and

 9   death. In consideration of the Lockwood factors above, the Court cannot determine that there is

10   sufficient evidence for a jury to find that causation—a necessary element of Plaintiff’s claim—

11   has been established.

12          Therefore, the Court should grant Henry’s Motion for Summary Judgment (Dkt. 315) as

13   to Plaintiff’s Washington product liability claim.

14          2. Other Claims

15          Plaintiff has failed to present evidence sufficient to establish genuine issues of material

16   fact with respect to Plaintiff’s broad claims of negligence, conspiracy, strict liability under

17   Section 402A and 402B of the Restatements of Torts, and premises liability. And “Plaintiff does

18   not oppose that part of Henry’s summary judgment motion directed at his claims for conspiracy,

19   abnormally dangerous activities, and premises liability.” Dkt. 342, at 10 n.14. Therefore, the

20   Court should grant Henry’s Motion for Summary Judgment (Dkt. 315) as to all of Plaintiff’s

21   claims against Henry.

22

23

24


     ORDER GRANTING DEFENDANT HENRY COMPANY LLC’S MOTION FOR SUMMARY JUDGMENT - 6
 1          3. Conclusion

 2          Therefore, the Court should grant Henry’s Motion for Summary Judgment (Dkt. 315) and

 3   dismiss Henry from this case.

 4      D. MOTION TO STRIKE

 5          Because the Court will grant Henry’s Motion for Summary Judgment (Dkt. 315) and

 6   dismiss Henry from this case, the Court need not consider Henry’s Motion to Strike (Dkt. 349).

 7                                            III.    ORDER

 8          Therefore, it is hereby ORDERED that:

 9              •   Defendant Henry Company LLC’s Motion for Summary Judgment (Dkt. 315) is

10                  GRANTED;

11              •   Defendant Henry Company LLC is DISMISSED from the case; and

12              •   The Court need not consider Defendant Henry Company LLC’s Motion to Strike

13                  (Dkt. 349).

14          The Clerk is directed to send uncertified copies of this Order to all counsel of record and

15   to any party appearing pro se at said party’s last known address.

16          Dated this 19th day of September, 2019.

17

18
                                           A
                                           ROBERT J. BRYAN
19                                         United States District Judge

20

21

22

23

24


     ORDER GRANTING DEFENDANT HENRY COMPANY LLC’S MOTION FOR SUMMARY JUDGMENT - 7
